Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: There are no descriptions for drawings 9(a), 9(b), 14(a)(1), 14(a)(2), 15(a)(1), 15(a)(2), 16(a)(1) and 16(a)(2).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
(i) “obtaining information about a second UE” and “obtaining information in the event …” are indefinite because it is unclear whether the two instances of “obtaining information” are referring to the same act of obtaining information, or to two different acts of obtaining 
Claims 2-11 are rejected as indefinite under Section 112b for depending from the indefinite parent claim 1, on the same ground(s) above.
Claim 27:
(i) There are two instances of “a request to forward a paging message to the first UE”.  It is unclear whether these are the same request, or different requests.
Claims 28-30 are rejected as indefinite under Section 112b for depending from the indefinite parent claim 27, on the same ground(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0358907 A1 to Berggren et al., in view of EP 2,723,143 A1 to NEC (provided on IDS).
As to claim 1, Berggren discloses A method of operation of a node in a cellular communications network, the method comprising: 
when said node is serving a first User Equipment, UE, obtaining information about a second UE that may be used as a relay by the first UE (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, especially paragraphs 136-137, disclosing first UE sending “additional parameters” that may include “information on the further user equipment [second UE]” detected by the UE that may be used as a relay later, where such “additional parameters” can be included in a message 91 that is sent from the first UE to the MME, which passes through eNB, i.e., “said node”, teaching “obtaining information”); 
obtaining information in the event that there is data to be sent to the first UE (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, especially paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination UE [i.e., “in the event that there is data to be sent to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such “paging information” also being included in wake up message 97 sent from the MME to the further UE, such message 97 passing through eNB, meaning that eNB would obtain the information that the message 97 is to be sent to further UE, i.e., “obtaining information” since by discerning that message 97 is to be sent to further UE, eNB would be able to ascertain that further UE is the identity of the relay node);
sending a request (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, especially paragraphs 159: “the user equipment may be triggered to access the cellular communication network by including paging information” in message 97, meaning that when UE receives the paging information, it will “access the 
Berggren does not appear to explicitly disclose sending a request to a node serving the second UE.
NEC discloses sending a request to a node serving the second UE (see, e.g., paragraphs 73-92, Figs. 8a-c and 9a-c, step 3., sent to from the eNB to the MME, which serves both UET and UER [i.e., a “node serving the second UE”], which is a request to the MME to complete the configuration process).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of NEC, in conjunction with and to modify the teachings of Berggren, to reject the limitations of this claim. In particular, it would have been obvious to a PHOSITA that NEC’s teaching of sending the request to a node serving the second UE would be combinable with the step of sending a request towards the core network disclosed in Berggren to reject this claim, due to the similarities in the direction in which the requests is transmitted, at least.  Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 2, Berggren and NEC teach the method as in the parent claim 1 

As to claim 3, Berggren and NEC teach the method as in the parent claim 2: 
Berggren discloses receiving the information from the radio access node serving the first UE (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, especially paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination UE [i.e., “in the event that there is data to be sent to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information also being included in wake up message 97 sent from the MME to the further UE, such message 97 passing through eNB, meaning that eNB necessarily obtains the information that the message 97 is to be sent to further UE, i.e., “obtaining information”, such message 97 being sent from the MME, i.e., “in a message from a radio access node serving the first UE [since the MME serves both UE and further UE]”)

NEC discloses receiving the information from the radio access node serving the first UE as part of a non-access stratum message. (Fig. 8a and paragraph 82-84, disclosing that the message 1. S1 Initial Context Setup Request sent from the MME to the eNB is a NAS message, where MME is “radio access node serving the first UE [UET in Fig. 8a]”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of NEC, in conjunction with and to modify the teachings of Berggren, to reject the limitations of this claim. Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 4, Berggren and NEC teach the method as in the parent claim 2: 
Berggren discloses receiving the information from the radio access node serving the first UE (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, especially paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination UE [i.e., “in the event that there is data to be sent to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information also being included in wake up message 97 sent from the MME to the further UE, such message 97 passing through 
Berggren does not appear to explicitly disclose as part of a nonaccess stratum message.
NEC discloses receiving the information from the radio access node serving the first UE in a separate message containing the information (Fig. 8a and paragraph 82-84, disclosing that the message 1. S1 Initial Context Setup Request sent from the MME to the eNB is separate message, where MME is “radio access node serving the first UE [UET in Fig. 8a]”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of NEC, in conjunction with and to modify the teachings of Berggren, to reject the limitations of this claim. Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 5, Berggren and NEC teach the method as in the parent claim 1: 
Berggren discloses wherein the step of obtaining information about the second UE comprises: receiving the information in a message from the mobility management node serving the second UE
(Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, especially paragraphs 136-137, disclosing first UE sending “additional parameters” that may include “information on the further user equipment [second 
further see paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination UE [i.e., “in the event that there is data to be sent to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information also being included in wake up message 97 sent from the MME to the further UE, such message 97 passing through eNB, meaning that eNB necessarily obtains the information that the message 97 is to be sent to further UE, i.e., “obtaining information”, such message 97 being sent from the MME, i.e., “in a message from the mobility management node serving the second UE [since the MME serves both UE and further UE]”)
As to claim 6, Berggren and NEC teach the method as in the parent claim 1: 
Berggren discloses wherein the step of obtaining information about the second UE comprises: receiving the information in a message from the first UE (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, especially paragraphs 136-137, disclosing first UE sending “additional parameters” that may include “information on the further user equipment [second UE]” detected by the UE that may be used as a relay later, where such “additional parameters” can be included in a message 91 that is sent from the first UE to the MME, which passes through eNB, i.e., “said node”, teaching that the “information” is the identity of the further UE as the “second UE”/relay and that “information” is sent from the UE [“first UE”] in a message that is received at the eNB, i.e., “said node”).
As to claim 7, Berggren and NEC teach the method as in the parent claim 1: 

further see paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination UE [i.e., “in the event that there is data to be sent to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information also being included in wake up message 97 sent from the MME to the further UE, such message 97 passing through eNB, meaning that eNB necessarily obtains the information that the message 97 is to be sent to further UE, i.e., “obtaining information”, and that such message is a wakeup message containing paging information, thus teaching “receiving a notification from a core network node serving the first UE that there is data to be sent to the first UE”)
As to claim 8, Berggren and NEC teach the method as in the parent claim 1: 
Berggren discloses wherein obtaining information in the event that there is data to be sent to the first UE comprises receiving a request from a radio access node serving the first UE. (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, especially paragraphs 136-137, disclosing first UE sending “additional 
further see paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination UE [i.e., “in the event that there is data to be sent to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information also being included in wake up message 97 sent from the MME to the further UE, such message 97 passing through eNB, meaning that eNB necessarily obtains the information that the message 97 is to be sent to further UE, i.e., “obtaining information”, and that such message is a wakeup message containing paging information requesting the destination UE to page/access the network, thus teaching “receiving a request from a radio access node serving the first UE.”)
As to claim 9, Berggren and NEC teach the method as in the parent claim 1: 
Berggren discloses wherein obtaining information in the event that there is data to be sent to the first UE comprises determining that the node wishes to send signaling data to the first UE. (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, especially paragraphs 136-137, disclosing first UE sending “additional parameters” that may include “information on the further user equipment [second UE]” detected by the UE that may be used as a relay later, where such “additional parameters” can be included in a message 91 that is sent from the first UE to the MME, which passes through eNB, i.e., “said node”, teaching that the “information” is the identity of the further UE as the “second UE”/relay; 

As to claim 10, Berggren and NEC teach the method as in the parent claim 1: 
Berggren discloses a request to forward a paging message to the first UE (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination UE [i.e., “in the event that there is data to be sent to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, teaching this limitation).
Berggren does not appear to explicitly disclose wherein sending the request to a mobility management node serving the second UE comprises: sending to the mobility management node serving the second UE a request.
NEC discloses wherein sending the request to a mobility management node serving the second UE comprises: sending to the mobility management node serving the second UE a request (see, e.g., paragraphs 73-92, Figs. 8a-c and 9a-c, step 3., sent from the eNB to the MME, which serves both UET 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of NEC, in conjunction with and to modify the teachings of Berggren, to reject the limitations of this claim, i.e., “wherein sending the request to a mobility management node serving the second UE comprises: sending to the mobility management node serving the second UE a request to forward a paging message to the first UE”. Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 11, Berggren and NEC teach the method as in the parent claim 10.
Berggren discloses a request to forward a paging message to the first UE, in response to determining that the first UE is in an idle mode (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination UE [i.e., “in the event that there is data to be sent to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE;
Further see Fig. 10, 99:idle and 100: paging signal and paragraph 144, 152-159, disclosing the UE entering an idle state before being paged).

NEC discloses sending to the mobility management node serving the second UE a request (see, e.g., paragraphs 73-92, Figs. 8a-c and 9a-c, step 3., sent from the eNB to the MME, which serves both UET and UER [i.e., a “mobility management node serving the second UE”], which is a request to the MME to complete the configuration process)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of NEC, in conjunction with and to modify the teachings of Berggren, to reject the limitations of this claim, i.e., “sending to the mobility management node serving the second UE the request to forward a paging message to the first UE, in response to determining that the first UE is in an idle mode”. Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 27-30, 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0325270 A1 to Tenny et al., in view of U.S. Patent Publication No. 2015/0358907 A1 to Berggren et al.
As to claim 27, Tenny discloses  

determining whether the second UE is in a connected mode or an idle mode (Fig. 5 and paragraphs 56-59, disclosing MME-RD 509, which serves RD 505 [teaching “a node” and “first UE”, respectively] sending to MME-UE 511, which serves relay UE 507 [teaching “said node” and “second UE”] a “correlation request”, and then checking if “relay UE 507 is in an idle state”); and 
if the received request is a request related to the first UE, and it is determined that the second UE is in the connected mode, sending to the second UE the request (Fig. 5 and paragraphs 56-59, disclosing MME-RD 509, which serves RD 505 [teaching “a node” and “first UE”, respectively] sending to MME-UE 511, which serves relay UE 507 [teaching “said node” and “second UE”] a “correlation request” and paging relay UE 507 to activate it into a connected state, after which the “correlation request” is sent to the relay UE 507 for processing, the “correlation request” is a request related to the first UE, as disclosed).
Tenny does not appear to explicitly disclose to forward a paging message to the first UE; sending to the second UE a request to forward the paging message to the first UE.
Berggren discloses to forward a paging message to the first UE; sending to the second UE a request to forward the paging message to the first UE (Figs. 10 and 12, paragraphs 135-159, especially paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination “First” UE, the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information being included 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the teachings of Tenny, to reject the limitations of this claim. In particular, it would have been obvious to a PHOSITA that Berggren’s teaching of “to forward a paging message to the first UE; sending to the second UE a request to forward the paging message to the first UE” and Tenny’s teaching of “if the received request is a request related to the first UE, and it is determined that the second UE is in the connected mode, sending to the second UE the request” would be combinable to reject “if the received request is a request to forward a paging message to the first UE, and it is determined that the second UE is in the connected mode, sending to the second UE a request to forward the paging message to the first UE”, at least because both Tenny’s “correlation request” and Berggrun’s paging message pertain to the “first UE”.  Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 28, Tenny and Berggren teach the method as in the parent claim 27.
Tenny further disclose wherein said node is a mobility management node (Fig. 5 and paragraphs 56-59, disclosing MME-RD 509, which serves RD 505 [teaching “a node” and “first UE”, 
As to claim 29, Tenny and Berggren teach the method as in the parent claim 27.
Tenny further disclose wherein said node serving the first UE is a mobility management node (Fig. 5 and paragraphs 56-59, disclosing MME-RD 509, which serves RD 505 [teaching “a node serving the first UE” and “first UE”, respectively] sending to MME-UE 511, which serves relay UE 507 [teaching “said node” and “second UE”] a “correlation request”).
As to claim 30, please rejection for claim 27. Note that both Tenny and Berggren disclose that it is an MME that is configured to perform the recited steps, where the MME is clearly “a node in a cellular communication network.
As to claim 35, Tenny discloses  
A method of operation of a node in a cellular communications network, the method comprising: when said node is serving a second User Equipment, UE, receiving a request from a node serving a first UE (Fig. 5 and paragraphs 56-59, disclosing MME-RD 509, which serves RD 505 [teaching “a node serving a first UE” and “first UE”, respectively] sending to MME-UE 511, which serves relay UE 507 [teaching “said node” and “second UE”] a “correlation request”); 
determining whether the second UE is in a connected mode or an idle mode (Fig. 5 and paragraphs 56-59, disclosing MME-RD 509, which serves RD 505 [teaching “a node” and “first UE”, respectively] sending to MME-UE 511, which serves relay UE 507 [teaching “said node” and “second UE”] a “correlation request”, and then checking if “relay UE 507 is in an idle state”); and 
if the received request is a request related to the first UE, and it is determined that the second UE is in the idle mode, sending a message to a radio access node serving the second UE, requesting said radio access node to page the second UE (Fig. 5 and paragraphs 56-59, disclosing MME-RD 509, which serves RD 505 [teaching “a node serving a first UE” and “first UE”, respectively] sending to MME-UE 511, 
Tenny does not appear to explicitly disclose to forward a paging message to the first UE; sending to the second UE a request to forward the paging message to the first UE.
Berggren discloses to forward a paging message to the first UE; sending to the second UE a request to forward the paging message to the first UE (Figs. 10 and 12, paragraphs 135-159, especially paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination “First” UE, the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information being included in wake up message 97 sent from the MME to the further UE [“second UE”] and then to the UE [“first UE”], teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the teachings of Tenny, to reject the limitations of this claim. In particular, it would have been obvious to a PHOSITA that Berggren’s teaching of “to forward a paging message to the first UE; sending to the second UE a request to forward the paging message to the first UE” and Tenny’s teaching of “if the received request is a request related to the first UE, and it is determined that the second UE is in the idle mode, sending a message to a radio access node serving the second UE, requesting said radio access node to page the second UE” would be combinable to reject “if the received request is a request to forward a paging message to the first UE, and it is determined that the second UE is in the idle mode, sending a message to a radio access node serving the second UE, requesting 
As to claim 36, Tenny and Berggrun teach the method as in the parent claim 35.  
Berggren discloses further comprising, after establishing a signaling connection between the mobility management node and the second UE, sending to the second UE a request to forward the paging message to the first UE. (Figs. 10 and 12, paragraphs 135-159, especially paragraphs 141, 152-162, disclosing that the if the MME [“the mobility management node”] determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination “First” UE, the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information being included in wake up message 97 sent from the MME to the further UE [“second UE”] and then to the UE [“first UE”], teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the teachings of Tenny, to reject the limitations of this claim. Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to 
As to claim 37, Tenny and Berggrun teach the method as in the parent claim 35.  
Tenny discloses the message to the radio access node serving the second UE (Fig. 5 and paragraphs 56-59, disclosing MME-RD 509, which serves RD 505 [teaching “a node serving a first UE” and “first UE”, respectively] sending to MME-UE 511, which serves relay UE 507 [teaching “said node” and “second UE”] a “correlation request” and “If relay UE 507 is in an idle state MME UE 511 pages relay UE 507”, meaning that the MME UE 511 would necessarily send a page first to the eNB serving relay UE 507 as shown in Fig. 1, such eNB teaching “radio access node serving the second UE”, and that eNB will then page relay UE 507, teaching this limitation).
Berggrun further discloses including with the message to the radio access node serving the second UE a request to the second UE to forward the paging message to the first UE. (Figs. 10 and 12, paragraphs 135-159, especially paragraphs 141, 152-162, disclosing that the if the MME [“the mobility management node”] determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination “First” UE, the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information being included in wake up message 97 sent from the MME to the further UE [“second UE”] and then to the UE [“first UE”], where the MME necessarily must 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the teachings of Tenny, to reject the limitations of this claim. Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 38, Tenny and Berggrun teach the method as in the parent claim 35.  
Tenny discloses the message to the radio access node serving the second UE (Fig. 5 and paragraphs 56-59, disclosing MME-RD 509, which serves RD 505 [teaching “a node serving a first UE” and “first UE”, respectively] sending to MME-UE 511, which serves relay UE 507 [teaching “said node” and “second UE”] a “correlation request” and “If relay UE 507 is in an idle state MME UE 511 pages relay UE 507”, meaning that the MME UE 511 would necessarily send a page first to the eNB serving relay UE 507 as shown in Fig. 1, such eNB teaching “radio access node serving the second UE”, and that eNB will then page relay UE 507, teaching this limitation);
Linked list (Fig. 2: “whitelist 230”)
Berggrun further discloses wherein the message to the radio access node serving the second UE is a paging message comprising identities of the second UE and of the first UE (Figs. 10 and 12, paragraphs 135-159, especially paragraphs 141, 152-162, disclosing that the if the MME [“the mobility 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the teachings of Tenny, to reject the limitations of this claim.  In particular, Berggrun’s teaching of “wherein the message to the radio access node serving the second UE is a paging message comprising identities of the second UE and of the first UE” and Tenny’s teaching of “linked lists” are combinable, to a PHOSITA, to reject “wherein the message to the radio access node serving the second UE is a paging message comprising identities of the second UE and of the first UE in a linked list”, at least because it would have been obvious to organize the UE identities in a linked list, and both Berggrun and Tenny disclose “message to the radio access node serving the second UE”. Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 39, Tenny and Berggrun teach the method as in the parent claim 35.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/               Primary Examiner, Art Unit 2463